Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Evan Liebovitz on July 13, 2022. The actual authorization was given by an email transmission on July 15, 2022. In the email, Mr. Liebovitz proposed amending claims 14 and 15 in the manner as summarized below.
The application has been amended as follows: 
Cancel claim 14. 
	Rewrite claim 15 as:
15.	A non-transitory electronically readable storage medium, storing computer program comprising instructions which, when the computer program is executed on a control device of a medical imaging apparatus, cause the control device to:
acquire a first image data set of a region of interest of a patient;
automatically evaluate the first image data set using at least one evaluation algorithm yielding evaluation information regarding at least one type of finding, at least one of the at least one evaluation algorithm including a trained function trained by a machine learning algorithm, the evaluation information describing a presence or absence of at least one finding of a type in the first image data set, and the at least one finding requiring 
acquisition of a second image data set for further analysis, and 
at least one imaging parameter for the second image data set;
automatically notify a user, via an output device, of the required acquisition of the second image data set in response to the evaluation information indicating the presence of the at least one finding; and
acquire the second image data set in a same examination process, using the at least one imaging parameter of the evaluation information in response to confirmation of acquisition of the second image data set by the user.
Remarks
	Claims 14 and 15 have been amended to  alleviate the otherwise defective claim language under 35 U.S.C. §112 second paragraph.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-3, 5-13 and 15-20 remain allowable for the very reason as summarized in Applicant’s June 1, 2022 response. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884